22 Ill.2d 174 (1961)
174 N.E.2d 803
THE PEOPLE OF THE STATE OF ILLINOIS, Defendant in Error,
v.
WILLIE POWERS, Plaintiff in Error.
No. 35858.
Supreme Court of Illinois.
Opinion filed May 19, 1961.
JOSEPH R. CURCIO, of Chicago, for plaintiff in error.
WILLIAM G. CLARK, Attorney General, of Springfield, and DANIEL P. WARD, State's Attorney, of Chicago, (FRED G. LEACH, Assistant Attorney General, and JOHN T. GALLAGHER, and JAMES R. THOMPSON, Assistant State's Attorneys, of counsel,) for the People.
Judgment affirmed.
Mr. JUSTICE KLINGBIEL delivered the opinion of the court:
This case is before us on a writ of error to review a judgment of the criminal court of Cook County finding the defendant guilty of the crime of robbery. The sole error assigned is that the court permitted the jury's verdict to be returned while plaintiff in error was absent from the court room.
This identical contention was advanced by plaintiff in error in a petition which was filed in the trial court under the Post-Conviction Hearing Act. A judgment was entered in the Post-Conviction case denying the prayer of the petition *175 and plaintiff in error did not attempt to seek a review of that judgment. The judgment of the trial court in that case is res judicata. (People v. Byrd, 21 Ill.2d 114; Merkie v. People, 15 Ill.2d 539; People v. Lewis, 2 Ill.2d 328.) The question is therefore not now open for consideration.
The judgment of the criminal court of Cook County is therefore affirmed.
Judgment affirmed.